DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after-final submission under the after final consideration pilot 2.0 program (AFCP 2.0), filed on 3/4/2021 and supplemental claims and arguments filed 3/9/2021 have been entered. Applicant has amended the claims in principle consistent with the language as discussed with Applicant on March 8-9, 2021. It is noted that claims 18-19, previously indicated as objected to, have been incorporated into the independent claim. Accordingly, the grounds of rejection of record, under 35 USC 101 and 35 USC 102(a)(1)/103, are overcome and have been withdrawn. Any other rejection or objection not specifically addressed herein is withdrawn.
 
Examiner’s Comment
Claims 17-34 have been examined on the merits and found allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claimed invention recites a food additive method comprising adding to a dairy product, juice product, yogurt or smoothie, an nutritionally improving effective amount of a turmeric:pepper:neutral oil-cooked additive, which making such a composition in a method as claimed was not taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 17-34 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON J KOSAR/Primary Examiner, Art Unit 1655